 

Exhibit 10.7

 

PROMISSORY NOTE

 

US $2,000,000 Effective Date:  May 13, 2013   Executed and Delivered in Moscow,
  Russia

 

FOR VALUE RECEIVED, the undersigned, Net Element International, Inc., a Delaware
corporation ("Maker"), does hereby promise to pay to the order of K 1 Holding
Limited, a company organized under the laws of British Virgin Islands
("Holder"), the principal sum of TWO MILLION AND 00/100 U.S. DOLLARS (US
$2,000,000) on the terms set forth herein.

 

1.           Maximum Interest Rate. There shall be no interest under this Note
(this "Note"). If, however, any interest is imputed to the indebtedness
hereunder, then if any such applicable interest rate exceeds the maximum rate of
interest permitted by applicable law during any period that this Note is
outstanding, such interest rate shall be automatically reduced, without any
further action by Maker or Holder, to equal the maximum interest rate permitted
by applicable law during such period. For purposes of this Note, the maximum
rate of interest permitted by applicable law shall mean the maximum rate of
interest that may be contracted for, charged, taken, reserved or received under
the laws of the State of Florida or applicable federal law (whichever permits
the higher rate) after taking into account, to the extent required by applicable
law, any and all relevant payments or charges.

 

2.           Payment. All sums payable by Maker hereunder shall be payable to
Holder by wire transfer to the bank account as Holder may designate from time to
time in writing, in currency as shall be legal tender at the time of payment for
the payment of public and private debts in the United States of America. The
entire outstanding principal balance of this Note shall be paid in full in a
single payment no later than May 14, 2015 (the "Maturity Date"), subject to
paragraphs 3 and 4 below.

 

3.           Prepayment. This Note may be voluntarily prepaid by Maker in whole
or in part at any time or from time to time without penalty or charge. Any
partial prepayment made with respect to this Note shall reduce the outstanding
principal balance hereunder.

 

4.           Acceleration Upon Event of Default. The entire unpaid principal
balance of this Note shall become immediately due and payable upon the
occurrence of any of the following events (each, an "Event of Default"):

 

(a)           Maker shall: (i) apply for or consent to the appointment of a
receiver, trustee, liquidator, or custodian of itself or of all or a substantial
part of its property, (ii) admit in writing its inability, to pay its debts
generally as they mature, (iii) make a general assignment for the benefit of any
of its creditors, (iv) be dissolved or liquidated in full or in part, (v)
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or (vi) take any action for the purpose of effecting any of the
foregoing; or

 

 

 

 

(b)           Maker seeks the appointment of a receiver, trustee, liquidator, or
custodian of Maker or of all or a substantial part of the property thereof, or
an involuntary case or other proceedings seeking liquidation, reorganization, or
other relief with respect to Maker or the debts thereof under any bankruptcy,
insolvency, or other similar law or hereafter in effect shall be commenced and
an order for relief entered or such proceeding shall not be dismissed or
discharged within sixty (60) days of commencement; or

 

(c)           Maker fails to pay the principal amount under this Note when due
and payable (whether on the Maturity Date or due to an Event of Default) and
such failure continues for five (5) business days from the date of such failure.

 

5.           Use of Proceeds. The entire principal amount under this Note shall
be used for general business requirements of Maker as determined by Maker;
provided, however, that, in the event Maker consummates any capital
reorganization, consolidation, joint venture, spin off, merger or any other
business combination or restructuring of any nature whatsoever, the entire
principal amount shall be retained by Maker.

 

6.           Severability. The invalidity of any one or more of the words,
phrases, sentences, clauses, sections or subsections contained in this Note
shall not affect the enforceability of the remaining portions of this Note or
any part hereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses, sections or subsections contained in this Note shall be declared
invalid, this Note shall be construed as if such invalid word or words, phrase
or phrases, sentence or sentences, clause or clauses, section or sections, or
subsection or subsections had not been inserted.

 

7.           Time is of the Essence. Time shall be of the essence with respect
to the terms of this Note.

 

8.           Amendments. Except as expressly stated herein to the contrary, this
Note may not be amended or modified in any way, except by a written instrument
executed by Maker and Holder.

 

9.           Assignment. No party to this Note may assign or transfer this Note,
nor may any of such party’s rights hereunder be assigned or transferred in any
manner to any person or entity.

 

10.         Governing Law; Venue. This Note shall be governed by and construed
in accordance with the local laws of the State of Florida without reference to
that state's rules regarding choice of law. The exclusive venue for all actions
or disputes relating to this Note shall be a state of federal court located in
Miami-Dade County, Florida and the parties irrevocably submit to personal
jurisdiction before that court, and agree not to assert, by way of motion, as a
defense or otherwise in any such suit, action or proceeding that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Note or the subject matter
hereof may not be enforced by such court or that the court lacks personal
jurisdiction over them.

 

11.         Jury Trial Waiver. EACH OF MAKER AND HOLDERVOLUNTARILY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT
OF, UNDER, OR IN CONNECTION WITH THIS NOTE OR ANY OTHER DOCUMENT RELATED HERETO,
OR THE TRANSACTIONS OR OBLIGATIONS UNDER WHICH THIS NOTE WAS DELIVERED, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF ANY PARTY RELATING TO THIS NOTE.

 

- 2 -

 

 

12.         Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by telecopy
or email or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses:

 

If to Holder, to:

 

K 1 Holding Limited

125040 Russia Moscow, Leningradskiy prospect, 30/2

Attention: Vyacheslav Lukashev

 

If to Maker, to:

 

Net Element International, Inc.

1450 South Miami Avenue

Miami, Florida 33130

Attention: Jonathan New, CFO

 

13.         Presentation. All parties now or hereafter liable with respect to
this Note, whether Maker, endorser or any other person or entity, hereby
expressly waive presentation, demand of payment, protest, notice of demand of
payment, protest and notice of non-payment, or any other notice of any kind with
respect hereto.

 

14.         Waiver. No delay or failure on the part of Holder in the exercise of
any right or remedy hereunder or at law or in equity, shall operate as a waiver
thereof, and no single or partial exercise by Holder of any right or remedy
hereunder, under any loan agreement or security agreement, or at law or in
equity shall preclude or estop another or further exercise thereof or the
exercise of any other right or remedy.

 

15.         Counterparts. This Note may be executed in any number of
counterparts, each of which when executed, shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument binding
upon all of the parties hereto notwithstanding the fact that all parties are not
signatory to the original or the same counterpart. For purposes of this Note,
facsimile signatures or signatures transmitted by electronic mail in pdf format
shall be deemed originals.

 

16.         Bank Details.

 

Maker:

 

Account Title: Net Element International, Inc

1450 South Miami Avenue

Miami, FL 33180

USA

 

Account Number:

Bank Address:

Bank ABA:

Swift Code

 

- 3 -

 

 

17.         No Assignment. The Parties herby agree that the principal sum under
this Note shall be funded by K1 Associates Ltd. on behalf of Holder. However,
all rights and other obligations of Holder under this Note are not assigned or
transferred to any party and shall remain the rights and obligations of Holder,
including, but not limited to, the right of claim under this Note, as well as
the right to receive any payments pursuant to this Note.

 

IN WITNESS WHEREOF, Maker has executed this Note as of the Effective Date set
forth above.

 

  MAKER:       Net Element International, Inc., a   Delaware corporation      
By:   /s/ Jonathan New   Name: Jonathan New   Title: CFO

 

HOLDER ACCEPTS AND ACKNOWLEDGES:

 

K 1 Holding Limited, a company organized under the laws of British Virgin
Islands

 

By:     Name: Andreas Moustras Title:   Director

 

- 4 -

 